—In an action to recover damages for interference with property rights, the defendant Town of Babylon appeals from an order of the Supreme Court, Suffolk County (Copertino, J.), dated March 25, 1991, which granted the plaintiff’s motion to serve a second amended complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiff’s motion to serve a second amended complaint (see, CPLR 3025 [b]). We note that the doctrine of estoppel against inconsistent positions does not apply here (see, Malamut v Doris L. Sassower, P. C., 171 AD2d 780; Environmental Concern v Larchwood Constr. Corp., 101 AD2d 591). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.